—Orders, Supreme Court, New York County (Edward Lehner, J.), entered November 22, 1995, which denied plaintiff’s motion to vacate an order dismissing the action upon plaintiff’s failure to appear at a calendar call, and February 21, 1996, which, insofar as appeal-able, denied plaintiff’s motion to renew the prior motion, unanimously affirmed, without costs.
Judicial preference for disposing of cases on the merits does not relieve a party seeking to vacate a default of the two-pronged burden of showing merit to its position and a reasonable excuse for the default. The motion court properly rejected plaintiff’s vague excuses for his failure to appear at a calendar call, which came after a long period of inaction in this matter, repeated dilatory tactics and a history of noncompliance with court orders, all to defendant’s resultant prejudice. Concur— Murphy, P. J., Williams, Tom and Mazzarelli, JJ.